UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6539


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MONSUNTA CORNISH,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:18-cr-00242-GLR-1)


Submitted: November 23, 2021                                Decided: November 29, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monsunta Cornish, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Monsunta Cornish appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release. We review a district court’s denial

of a compassionate release motion for abuse of discretion. United States v. Kibble, 992

F.3d 326, 329 (4th Cir. 2021), cert. denied, No. 21-5624, 2021 WL 4733616 (U.S. Oct. 12,

2021). We have reviewed the record and conclude that the court did not abuse its discretion

and sufficiently explained the reasons for the denial. See United States v. High, 997 F.3d

181, 188-91 (4th Cir. 2021) (discussing amount of explanation required for denial of

straightforward compassionate release motion). We therefore affirm the district court’s

order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2